Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 16/629633 filed on 01/09/20. 

Claims 1-20 are remain pending in the application.


Claim Rejections - 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the difference between local and average data values…” With respect to Claim 1, 12 and 16 the abstract idea is encompassed in limitations “…a value of a characteristic of a pattern on a substrate produced by a device manufacturing process, using a non-probabilistic model…..;….an attribute of a distribution of a residue of the non-probabilistic model…..;….an attribute of a distribution of the characteristic based on the attribute of the distribution of the residue and on the value of the characteristic of the pattern…..;…a probability that the pattern is a defect, 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.
 
Claims 2-11, 13-15 and 17-20 are likewise rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fouquet et al.  (U.S. Pub. 2015/0356233).

As to claim 1, 12, 15 and 16 the prior art teaches a method comprising: 

obtaining, by a hardware processor, a value of a characteristic of a pattern on a substrate produced by a device manufacturing process, using a non-probabilistic model (see fig 1-3 paragraph 0058-0071 and 0079-0083); 

obtaining an attribute of a distribution of a residue of the non-probabilistic model (see fig 1-4 paragraph 0092-0096); 



and determining a probability that the pattern is a defect, based on the attribute of the distribution of the characteristic(see fig 2-6 paragraph 0086-0093 and summary).

As to claim 2 the prior art teaches wherein the attribute of the distribution of the residue is a probability density function (PDF) of the residue (see fig 1-4 paragraph 0090-0095 and background).

As to claims 3 and 17 the prior art teaches wherein the attribute of the distribution of the residue is a cumulative distribution function (CDF) of the residue (see fig 1-5 paragraph 0093-0097). 

As to claims 4 and 18 the prior art teaches wherein the attribute of the distribution of the residue represents a spread of the distribution of the residue (see fig 2-6 paragraph 0094-0098).

As to claims 5 and 19 the prior art teaches wherein the attribute of the distribution of the residue is a variance or standard deviation of the distribution of the residue.

As to claims 6, 13 and 20, the prior art teaches wherein the characteristic is one or more selected from: a position relative to the substrate, a position relative to one or more other patterns on the substrate, a geometric size, a geometric shape, a measure of a stochastic effect, and/or any combination selected therefrom (see fig 3-7 paragraph 0096-0100).

As to claim 7 the prior art teaches wherein determining the attribute of the distribution of the characteristic comprises adding the attribute of the distribution of the residue and the value of the characteristic (see fig 3-7 paragraph 0098-0102 and background).

As to claim 8 the prior art teaches wherein the attribute of the distribution of the characteristic is a probability density function (PDF) of the characteristic (see fig 1-4 paragraph 0091-0096 and background).

As to claim 9 the prior art teaches wherein determining the probability comprises integrating the PDF of the characteristic over a range of the characteristic (see fig 1-4 paragraph 0095-0099).

As to claim 10 the prior art teaches further comprising normalizing the attribute of the distribution of the characteristic (see fig 2-5 paragraph 0079-0084).

As to claim 11 the prior art teaches wherein determining the attribute of the distribution of the characteristic is further based on a range of the characteristic in which the pattern is considered a defect (see fig 3-8 paragraph 0091-0097 and background).

As to claim 14 the prior art teaches wherein obtaining the values of the residue comprises obtaining differences between the computed values and the verified values (see fig 2-6 paragraph 0081-0086).















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851